Exhibit 99.1 THE AMACORE GROUP, INC. Unaudited Pro Forma Condensed Consolidated Statement of Operations For the Year Ended December 31, 2008 The Amacore Group, Inc. Pro Forma Adj Increase (Decrease) Pro Forma Consolidated REVENUES Commissions - Marketing fees and materials - Membership fees - Total revenues - COST OF SALES Benefit and service cost - Sales commissions - Total cost of sales - GROSS PROFIT - OPERATING EXPENSES (c) (d) (d) (f) Loss from operations before other income and expense ) ) ) OTHER INCOME (EXPENSE) - Net loss ) ) ) Less:Net loss attributed to non-controlling interest in Zurvita, Inc. - (a) Net loss attributed to The Amacore Group, Inc. before income taxes ) ) Income taxes - - - Net loss attributed to The Amacore Group, Inc. ) (a) ) Preferred stock dividend and accretion ) - ) Net loss attributed to The Amacore Group, Inc. available to common stockholders ) (a) ) Basic and diluted loss per share $ ) $ $ ) Basic and diluted weighted average number ofcommon shares outstanding The accompanying notes are an integral part of these condensed consolidated financial statements. 1 THE AMACORE GROUP, INC. Unaudited Pro Forma Condensed Consolidated Balance Sheet As of March 31, 2009 The Amacore Group, Inc. Pro Forma Adj Increase (Decrease) Pro Forma Consolidated ASSETS Current assets Cash $ $ (h) $ Accounts receivable and related party non-trade receivables - Inventory - Deferred expenses - Deposits and advances - Total current assets Property, plant and equipment (net of accumulated depreciation) - Deferred customer acquisition costs - Goodwill and other intangible assets - Deposits and other assets - Total assets $ $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities Accounts payable including related party accounts payable $ $ - $ Loans and notes payable including related party notes payable - Accrued expenses and other liabilities (f) Deferred expenses - acquisition payaments and related party compensation - Deferred revenue - Total current liabilities Non-current liabilities Capital lease obligation - Deferred expenses - acquisition payments and related party compensation - Accrued dividends - Fair value of warrants (i) Total non-current liabilities Total liabilities $ $ $ Stockholders' Deficit The Amacore Group, Inc. Preferred Stock, $.001 par value 3 3 Common Stock A and B, $.001 par value Additional paid-in capital (c) Accumulated deficit ) ) (d) ) (e) ) (f) ) (c) (b) ) Total The Amacore Group, Inc. shareholders' deficit ) ) Noncontrolling interest in Zurvita, Inc. - ) (b) ) Preferred Stock Share Repurchase ) (g) ) Total shareholders' deficit ) ) Total liabilities and stockholders' deficit $ $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 2 THE AMACORE GROUP, INC. Unaudited Pro Forma Condensed Consolidated Statement of Operations For the Three Months Ended March 31, 2009 The Amacore Group, Inc. Pro Forma Adj Increase (Decrease) Pro Forma Consolidated REVENUES Commissions - Marketing fees and materials - Membership fees - Total revenues - COST OF SALES Benefit and service cost - Sales commissions - Total cost of sales - GROSS PROFIT - OPERATING EXPENSES (c) (d) (e) (f) Loss from operations before other income and expense ) ) ) OTHER INCOME (EXPENSE) - Net income (loss) ) Less:Net loss attributed to non-controlling interest in Zurvita, Inc. - (a) Net income (loss) attributed to The Amacore Group, Inc. before income taxes Income taxes - - - Net income attributed to The Amacore Group, Inc. Preferred stock dividend and accretion ) - ) Net loss attributed to The Amacore Group, Inc. available to common stockholders $ $ $ Basic earnings (loss) per share $ $ $ Basic weighted average number ofcommon shares outstanding Diluted earnings (loss) per share $ $ $ Diluted weighted average number ofcommon shares outstanding The accompanying notes are an integral part of these condensed consolidated financial statements. 3 THE AMACORE GROUP, INC. NOTES TO UNAUDITED PRO FORMA CONDENSED CONSOLIDATED FINANICAL STATEMENTS Note 1 – Nature of Transaction On July 30, 2009, Red Sun Mining, Inc. (“Red Sun”), a Delaware corporation, entered into a Share Exchange Agreement (the “Share Exchange Agreement”) with Zurvita, Inc. (“Zurvita”), a Delaware corporation and wholly owned subsidiary of The Amacore Group, Inc. (“Amacore”). Pursuant to the terms of the Share Exchange Agreement, Red Sun issued to Amacore an aggregate of 9,310,000 shares of common stock, resulting from the exchange of approximately 93,100 shares of the Red Sun common stock, par value $0.0001 per share, for each outstanding share of Zurvita common stock exchanged by Amacore.
